  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 1 of 20 PageID# 50




                                 IN THE DISTRICT COURT
                          FOR tHE EASTERN DISTRICT OF VIRG NIA
                                  (RICHMOND DIVISION)

In Re MAJOR MIKE WEBB                                 )                               �-•.; !   �:��:;;CT C (JUftT
                                                      )                                          !, \.r ;��G.iHiA
------------------------------------------------------)
MICHAEL D. WEBB, et al.                               )
     Petitioner, Pro Se                               )
                                                      )         Civil Action No. 3:20-cv-00734-MHL
         �                                            )
                                                      )         Petition for Writ �fMand          us
STATE BOARD OF ELECTIONS                              )         and Injunction
     Respondents                                      )
                                                      )         Emergency Hearting: Th rsday,
                                                      )              Septemb1r 6, 202 , at TDD
                                                      )
                                                      )
                                         VERIFIED COMPLAINT
                                                  Introduction

1. In mitigation ofpotential damages to be incurred when the early v · ting pr cedures
   commence on September 18, 2020, Petitioner Major Mike Webb, i ro Se, ereinafter
   "Webb," in accordance with Fed.R.App.Pro. 21, hereby, commen es this e ergency ex parte
   application in petition to the Federal District Court for the Eastern ;pistrict fVirginia,
   Richmond Division for issue ofa Writ ofMandamus, seeking rem val, p suant to the All
   Writs Act, 28 U.S.C.§ 1651, which provides that "[t]he Supreme !ourt an all courts
   established by Act ofCongress may issue all writs necessary or ap ropriat in aid oftheir
   respective jurisdictions and agreeable to the usages and principles · flaw," as well as that
   "[a]n alternative writ or rule nisi may be issued by a justice or jud e ofa c urt which has
   jurisdiction."

2. On June 22, 2020, in the Circuit Court for the City ofRichmond, etitione 's action seeking
   application ofa "pandemic exception," recognized in the matter, mari Fi ulkner for
                                                                                1




   Virginia, et al. v. Virginia Department of Elections, et al., Case N ·. CL-20 1456 (Richmond
   GDC. 2020), on appeal Omari Faulkner for Virginia, et al. v. Vir inia De artment of
   Elections, et al., Case No. VLW 020-8-024 (Richmond Cir. 2020) for can idate petitions
   requiring a total of1,000 valid signatures, no later than June 9, 20 0 at 7:0 p.m., pursuant to
   Va. Code§ 24.2-503, was denied, with prejudice.

3. In the Omari Faulkner for Virginia decision, the Richmond Circu· Court ranted an
   allowance, on account ofthe current public health crisis, and cons quent r gulations, for the
   plaintiff to qualify for the primary ballot with only approximately ne thir ofthe statutory


                                                          -1-
     Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 2 of 20 PageID# 51



      requirement, and, being similarly situated. Petitioner sought application of that rule, which
      was contested by Respondent.

4.    The matter has been noticed for appeal to the Virginia State Supreiifne Court, which,to date,
      has not acknowledged the action, and, on September 18,2020,the voters in the
      Commonwealth will begin the modified early voting procedures, j^ermittiuj voting by mail.
      as well as absentee in person.

                                              Relief Sought


5.    Petitioner seeks from the Court of Appeals for the Federal Circuit, m accoirdance with equal
      protection, and in defense ofcontent-based free speech, a writ of mandamii:s to compel
      Respondent to recognize for Petitioner the pandemic exception granted to the plaintiff in in
      Omari Faulknerfor Virginia, et at. v. Virginia Department ofElecfions, et al., Case No. CL-
      20-1456(Richmond GDC.2020), on appeal Omari Faulknerfor Virginia, et al. V. Virginia
      Department ofElections, et al. Case No. VLW 020-8-024(Richmond Cir 2020), as well ais
      recognized for absentee voters in the June primaries by two recent orders iisued, upon the
      request ofthe State Attorney General.

      Petitioner requests that the writ of mandamus compel Respondent,!when pijilblishing his name
      to use his proper legal name, i.e.. Major Mike Webb, ais required by law, aiK;d, on evidence.
      not used on prior publications, in demonstration of bad faith.

7.    Petitioner fiuther, in light of a demonstration of clear bad faith on(he part of Respondent,
      prays the Court to enjoin the opening ofthe early voting period un til such time as required
      for Respondent to correct the ballot for which Petitioner should ha(^e been determined as
      qualified when he commenced the original action in July.

                                            Issue Presented


8.    Whether denial ofa pandemic exception for Petitioner to qualify fl)ir the: ballot with a reduced
      threshold, akin to the pandemic exception recognized in Omari Fi'(\ulknerfh^r Virginia, et al.
      V. Virginia Department ofElections, et al., Case No. CL-20-1456 Richmond GDC.2020),
      on appeal Omari Faulknerfor Virginia, et al. v. Virginia Departm ent ofEi ections, et al.,
      Case No. VLW 020-8-024(Richmond Cir. 2020)for a Republicar primary candidate,
      permitting a two third reduction in the required signatures for qualification would constitute
      a violation ofthe Equal Protection Clause, demonstrating disparat(( treatme:nt between
      similarly situated parties, especially in light ofthe pandemic exceilotion gra:
                                                                                   :ited to absentee
      voters in two recent orders by the Federal District Court for the Ealsitem Di 5itrict of Virginia,
      Richmond Division.


                                               Jurisdiction


9.    Under the ^// Writs Act, 28 U.S.C. § 1651(a)-(b),"The Supreme C|ourt anc        all courts
      established by Act of Congress may issue all writs necessary or appropriate in aid oftheir


                                                    -2-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 3 of 20 PageID# 52



   respective jurisdictions and agreeable to the usages and principles oflaw... An alternative
    writ or rule nisi may be issued by a justice or judge of a court which hasjuriisdiction."

10. Pursuant to Fed.R.App.Pro. 21(A)(1),"[a] party petitioning for a Tit of miandamus or
    prohibition directed to a court must file a petition with the circuit dbrk and serve it on all
    parties to the proceeding in the trial court."

11. Pursuant to 28 U.S. Code § 1331,"[t]he district courts shall have original jurisdiction of all
    civil actions arising under the Constitution, laws, or treaties ofthe lUnited States", and
    Petitioner presents a federal question, arising under the Equal Prot ction Clause ofthe
    Fourteenth Amendment, with connection to the First Amendment,^smg fi(om regulations of
    content-based free speech, which must be content neutral and are subjected to strict scrutiny.
    Reed v. Town ofGilbert, Ariz., 135 S. Ct. 2218,2222,192 L. Ed 2d 236(2015).

12. Pursuant to 28 U.S. Code § 1441(C)(1), a civil action may be remolved to finderal court, if it
   includes "(A)a claim arising imder the Constitution, laws, or treaties ofthe United States
   (within the meaning of section 1331 ofthis title), and(B)a claim r[ot within the original or
   supplemental jurisdiction ofthe district court or a claim that has bejen made nonremovable by
   statute, the entire action may be removed if the action would be removable without the
   inclusion ofthe claim described in subparagraph (B).

13. The Courts of Appeal, historically have been reluctant to exercise iheir maundamus powers,
    and their role was refined in La Buy v. Howes Leather Co.,352 U.5. 249. 77 S.Ct. 309. 1
    L.Ed.2d 290(1957).

14. There is no doubt with regard to the extent of a court's powers to ebsure th^ administration of
   justice, as described, in part, in Link v. Wabash R. Co., 370 U.S. 646,82 S Ct. 1386,8 L. Ed.
   2d 734(1962):

       The authority of a federal trial court to dismiss a plaintiffs action with ])rejudice because
       of his failure to prosecute cannot seriously be doubted. The po^er to in voke this sanction
       is necessary in order to prevent undue delays in the disposition of pend ng cases and to
       avoid congestion in the calendars ofthe District Courts. The pc^wer is of ancient origin,
       having its roots in judgments of nonsuit and non prosequitur ei^tered at common law,
       e.g., 3 Blackstone, Commentaries(1768),295—296,and dism:ssals for want of
       prosecution of bills in equity, e.g., id, at 451. It has been expre ssly reodgnized in Federal
       Rule of Civil Procedure 41(b), which provides, in pertinent part: '(b)In voluntary
       Dismissal: Effect Thereof. For failure ofthe plaintiffto prosecute or to comply with these
       rules or any order of court, a defendant may move for dismissal of an action or ofany
       claim against him. * * * Unless the court in its order for dismis           iwise specifies, a
       dismissal under this subdivision and any dismissal not provide*^ for in t lis rule, other than
       a dismissal for lack ofjurisdiction or for improper venue, open^tes as an adjudication
       upon the merits.'

15. And,generally, a Court of Appeal will even exercise this almost plenary aqthority within its
   "inherent powers," In re Parikh, 508 B.R. 572(Bankr. E.D.N.Y. 2314)(".A non-party may

                                                 -3-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 4 of 20 PageID# 53



   only be sanctioned pursuant to the Court's inherent power ifthey(1)violate a specific Court
   order or(2)act in bad faith, have a substantial interest in the litigation, and play a substantial
   role in the litigation. Amerisource Corp. v. Rx USA Int'l Inc., 02-CpV-2514(JMA),2010 WL
   2730748 at *5-6(E.D.N.Y. July 6,2010)aff'd sub nom."),see als                   Moussaoui,483
   F.3d 220(4th Cir.2007)("federal courts possess the inherent authcjrity to s;^notion a party and
   lawyer appearing before the court"), in circumstances where "the etggrieved party has no
   adequate alternative," A. James Robert, III, Mandamus Proceedings in the Federal Courts of
   Appeals: A Compromise with Finality, 52 Ca.L.Rev. 5, 1036-1050,(1964)(citing in
   example. Ex Parte Fahey,332 U.S. 258,67 S.Ct. 1558,91 L.Ed                      7)("invoking the
   original jurisdiction ofthis Court and asking leave to file petition for writ olf mandamus,
   prohibition, or injunction against a District Judge to vacate his order allowing fees to counsel
   in Fahey v. Mallonee, ante, p. 245, to prohibit any further allowance therein,,and to enjoin
   any payments heretofore allowed, denied, p. 260."); Ex parte Harming,219 U.S. 363,31 S.
   Ct. 324, 55 L. Ed. 252(1911)(seeking "the reversal ofthe action cffthe Cincuit Court ofthe
   United States for the Northern District of Illinois, Eastern Divisioq, in takifig jurisdiction
   over a cause as the result ofa refusal to grant a request of Harding to remand the case to a
   state court.").

16. Moreover,"the inherent power also allows a federal court to vacatI its own judgment upon
    proofthat a fraud has been perpetrated upon the court." Chamber. ■ V. NASCa, Inc., 501 U.S.
   32, 50,111 S.Ct. 2123,115 L.Ed.2d 27(1991). See Hazel-Atlas Gi ass Co. V. Hartford-
   Empire Co., 322 U.S. 238(1944); Universal Oil Products Co. v. R oot  'Refiniing Co., 328 U.S.
    575,580(1946).

17. As noted in Davis v. Glanton, 107 F.3d 1044(3rd Cir. 1997), "[a] district court, in
   exceptional circumstances, may use its authority under the Act to remove an otherwise
   unremovable state court action to 'prevent the fhistration of orders it has pfeviously issued in
   its exercise ofjurisdiction otherwise obtained.' United States v. Ne\w York Tel Co.,434 U.S.
   159,172,98 S.Ct. 364,372,54 L.Ed.2d 376(1977)," and, while this action is removable,
   such extraordinary circumstances within the present matter would effect fri:stration of orders
   previous orders without an action from this Court.

18. The United States Supreme Court has authorized the use ofthe All Writs A '/ for the purposes
    of enjoining a party, provided that it is "defined by 'what is the usage, and what are the
    principles of equity applicable in such a case.'" Grupo Mexicano de Desarpllo, S.A. V.
    Alliance Bond Fund, Inc.,526 U.S. 23,119 S.Ct. 961,143 L.Ed.2d 18(19^9)(quoting De
   Beers Consol. Mines, Ltd. v. U.S., 325 U.S. 212, 219,65 S.Ct. 113                1566(1945)),
   and such power has been recognized repeatedly against litigants uiider the    rationale that
   "federal courts have broad powers to protect their judgments and tie integi[iity ofthe courts as
   a whole. Simcox v. McDermott Int'l, Inc., 152 F.R.D. 689,691-701 (S.D Tex. 1994)(citing
    Villar V. Crowley Maritime Corp., 780 F.Supp. 1467(S.D.Tex.19S 2), affa 990 F.2d 1489
   (5th Cir.1993);In re Martin-Trigona, 737 F.2d 1254(2d Cir.1984).), and principles ofequity
   dictate, in this case, that the equal protection, as well as content-besed spei at issue, makes
   the usage ofthe Act proper, nor does such action impose an unreae onable burden. U.S. v.
   New York Tel Co., 434 U.S. 159,98 S.Ct. 364,54 L.Ed.2d 376(1 ?77).



                                                -4-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 5 of 20 PageID# 54




                                             Standing


19. In accordance with Fed.R.App.Pro. 21(a)(1),"[a] party petitioning for a writ of mandamus or
    prohibition directed to a court must file a petition with the circuit c erk with proof of service
   on all parties to the proceeding in the trial court." Petitioner is a p^rty in Michael D. Webb,
   et al. V. State Board ofElections, Case No. CL20-2459-00, a matte dismissed on June 22,
   2020, and currently on notice of appeal to the Virginia State Supre|ne Couijt,,albeit, to date.
   not yet acknowledged by that appellate tribunal.

                                       Procedural History


20. In the midst ofa pandemic crisis that has radically transformed the nation, imd which has
    even brought allowances for citizens engaging in the electoral process as VIqters, see Steve
    Rappaport, "Senator Mark Warner sponsors Natural Disaster aruf Emergk,ncy Ballot Act,"
    NBC29, April 8, 2020; see also Staff,"Filing and Payment Deadlirie Extended to July 15,
    2020 - Updated Statement," IRS, March 21,2020(granting extensions for ^ling tax returns a
    transaction that requires no public contact," the same court in which this action was brought
   had recognized an exception for candidates seeking qualification fik the Nic^vember ballot,
   which would enable them to qualify with roughly one third ofthe sitatutory requirement,
   Omari Faulknerfor Virginia, et al. v. Virginia Department ofElections, et al.. Case No. CL-
   20-1456(Richmond GDC.2020), on appeal Omari Faulknerfor Virginia, et al. V. Virginia
   Department ofElections, et al.. Case No. VLW 020-8-024(Richmond Cir. 2020).

21. However, in an action in which the Commonwealth was reluctant 110 enter zen appearance on
   behalf of Respondent Virginia State Board of Elections, in a limit:ed appeal)ance filed a
   motion to dismiss Petitioner's action on suspect grounds, dispatching a total ofthree
   attorneys on the day ofthe primary election to argue the reschedutjid heariri:g, which motion
   to dismiss was granted.
                                      Statement of the Facts


22."In-person absentee voting begins Sept. 18, and the state faces a S«fpt. 19 djadline to mail
   absentee ballots, which are in high demand this year due to the no> el cororavirus pandemic.
   Laura Vozella,"Kanye West appeals decision to remove him from Virginia ballot,"
   Washington Post, September 9,2020.

23. Looking ahead to the November election, some analysts predict orie ofthree scenarios, all of
   which assume that the Commonwealth of Virginia will deliver its 13 Electo:ral College Votes
   to the Democrat Party Nominee,just like it did in the 2016 presidential elecition: 1)"Trump
   wins 270 to 268 by holding on to the states he won in 2016,except for Miic{higan and
   Pennsylvania"; 2)"Biden wins 270 to 268 by winning the Clinton states pills Arizona,
   Michigan, Nebraska's 2nd Congressional District and Wisconsin"; 3)"Tn):mp wins by 270
   to 268 by winning New Hampshire and holding on to the states he won in 2016, except
   Arizona and Florida"; and 4)"Biden wins 270 to 268 by losing Minnesota but winning the
   Clinton states plus Arizona, Michigan, Nebraska's 2nd Congressional Distijiiict and


                                                 -5-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 6 of 20 PageID# 55



    Pennsylvania". Harry Enten,"These maps show how 2020 could cbme dovim to 1 electoral
    vote," CNN,September 5,2020.

24. Donald Beyer,the incumbent in Virginia's S*** Congressional Distrlict, and heir apparent to a
   potentially vacated seat in the U.S. Senate in 2016, Katherine Frey If Kai ae becomes vice
   president, McAulifFe can fill his Senate Seat," Washington Post, Jwly 23,2016, and Senator
   Mark Warner, as well as Tim Kaine, have a fate that rests in the hilands ofthe most reliable
   Democrat district in the Commonwealth, David Wasserman & Ally Flinn, Cook Partisan
   Voter Index for the 115th Congress," The Cook Political Report, i^Lpril 7,2017(noting
   Respondent Beyer as the Democrat who recorded the highest upwidrd shift. 6.1 points, from
   D+15 to D+21), and the kingmaker district of Arlington, determined to be(he single locality
   with the power to decide all statewide elections. Patricia Sullivan, Arlingon County
   Democrats continue to dominate region's politics," Washington Pq.St, Nove mber 7,2017
   ("The voters there are so solidly blue that they are among the Nortlem Virjfinians who
   usually provide the margin of victory for Democrats who win statdkvide.").

25. Shortly after the issue of a statewide facial covering mandate:

       A lawsuit, filed in federal court in Alexandria by five residents of Fairf    County, and
       one from Prince William County,names Virginia's State Boar|of Eleqt:ions and several
       elections officials as the defendants.


       They argue the Board of Elections' emergency plan, spurred by Gov. Rjalph Northam's
       Executive Order 56, unconstitutionally widens who can cast ahsentee hii illots in the June
       23 primary elections. Neal Augenstein,"Judge will be asked to rule Viiitlginia's absentee
       ballot plan unconstitutional" WTOP,May 27,2020. See also Gfregory h. Hladky,
       "Republican lawsuit challenges expanded absentee ballot rules duringi f andemic,"
       Hartford Courant, June 19, 2020.

26. One month prior, it was reported that:

       The American Civil Liberties Union on Friday asked a federal jcourt to jlock Virginia
       election officials from requiring that absentee voters find a witness to watch them sign
       their ballots, citing the social distancing guidelines prompted b|y the co:rtonavirus
       pandemic.

       In a lawsuit filed on behalf ofthree voters and the League of V^omen Voters, the ACLU
       argues the witness requirement could force absentee voters who live alo:ne to choose
       between not voting or risking their health by asking another pe rson to come to their
       homes to witness their signatures. Associated Press,"Virginia tued ov(er witness
       requirement for absentee ballots," ABC13, April 17,2020.

27. Almost simultaneously, in fact only two days before, litigation rais ing the issue ofthe
    pandemic, and subsequent regulations, and requesting Respondent SBE to grant an extension
   for soliciting signatures for candidate petitions, pursuant to Va. Code § 24.2-503, not later
    than June 9, 2020, had a petition for temporary restraining order denied, on rationale that it

                                                 -6-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 7 of 20 PageID# 56



   would not prevail on the merits, and finding no infringement ofrights con;sequent to the
   regulations nor public health emergency, a matter in which the Govemor, sitate Health
   Commissioner Mohammed Norman Oliver, the Virginia Department of Hekl1th, SBE
   Chairman Robert Brink nor Respondent SBE deigned to enter an abpearan(|ie, and which was
   dismissed for lack of a justiciable issue on June 23,2020, a matter now on Appeal to the State
   Supreme Court. Webb v. Northam, Case No. CL20001624(Alexandria Cir. 2020).

28. In a separate matter, making a limited appearance, the Attorney Gelneral, as counsel for
   Respondent SBE argued, pursuant to the doctrine ofresyW/cato,j arisprud^intially
   inapplicable to them after failing to enter an appearance as a party,        v. Devers, 214 Va.
   667,670,202 S.E.2d 917,920(1974), that that matter was rightly decided, and used in their
   motion to dismiss a case in which Petitioner sought the pandemic exemption granted to
   another party in in Omari Faulknerfor Virginia, et al. v. Virginia l\>epartme,nt ofElections, et
   at.. Case No. CL-20-1456(Richmond GDC.2020), on appeal Omari FaullTierfor Virginia,
   etal. V. Virginia Department ofElections, etal. Case No. YEW 020-8-024 (Richmond Cir.
   2020)to permit a reduction in the amount of signatures required to qualify or appearance on
   the ballot under Va. Code § 24.2-506, in fulfillment of his statutorj' right gilanted under Va.
   Code § 24.2-504. Webb v. SBE,Case No. CL20-2459-00(Richmond Cir. 2020). That matter.
   too, is on appeal to the Virginia State Supreme Court.

29. At the end of August, it was reported:

       Virginia Attorney General Mark Herring armounced Friday that a feder.i ll court has
       approved a consent decree negotiated by his office that promotes safe a jsentee voting in
       November's general election.

       (backslash)ln a news release. Herring said that under the consent decree, Virginia will
       accept absentee ballots without the signature of a witness "for toters w 10 believe they
       may not safely have a witness present while completing their bklHot.
       "This agreement is another big win for Virginia voters and for (Jiemocra y, and it's
       another important step in ensuring that we can have free, fair, safe (electliions this fall
       despite the challenges presented by the COVID pandemic," Hiebing   ng saiU. Associated
       Press,"Court OKs Virginia AG's agreement to promote absent e votinjk AP, August 21,
       2020.


30. That report concluded, noting:

       The order was approved by Judge Norman K. Moon, who noteijl objecti|ons to absentee
       ballots raised by the Republican Party of Virginia.

       A group of voters had sued Virginia election officials in May over a loc sening of
       restrictions on absentee ballots for the Jime primary, arguing tlh aiit the stuite can't allow
       voters to use the pandemic as an excuse to vote by mail.

       Moon wrote that despite the GOP objections to the agreement, every indication before
       the Court is that the June primary was conducted without the w itness si ^nature


                                                  -7-
   Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 8 of 20 PageID# 57



         requirement and without any corresponding increase in voter cbnfusior                   or election
         fraud."


         Herring previously reached an agreement, also approved by Moon,to p romote safe
         voting by mail for the June 23 primaries by allowing acceptaiwte ofabsentee ballots
         without a witness signature." Id.

31. On August 25,2020,the Federal District Court for the Eastern District of Yirginia dismissed
    a facial and as applied challenge to the facial coverings mandate, lyebb v. l^ortham. Civil
    Action No. 3:20CV497(E.D.Va. 2020), after requiring an amendntent to a complaint brought
    that attempted to summarize science that even scientists have adm:           to fully
    understand, Mike Baker & Sherri Fink,"Covid-19 Arrived in Seattle. Whebe It Went from
    There Stunned the Scientists," New York Times, April 22,2020, updated JiJ;y 6,2020',
    describing the complaint as a compilation of mere "criticisms" and "enigm atic allegations"
    even "liberally construed", a matter now on appeal to the Fourth Circuit, aftier the court
    dismissed the reduced 34 page complaint, raising issues that piercej the veil ofjudicial
    immunity. See Stump v. Sparkman,435 U.S. 349, 356,98 S.Ct. 1099,1104,55 L.Ed.2d331
    (1978); Pierson v. Ray, 386 U.S. 547,87 S.Ct. 1213,18 L.Ed.2d 288(1967)       •

                     RATIONALE FOR ISSUE OF A WRIT OF MA^lDAMUS


32. As noted above, under the All Writs Act, 28 U.S.C. § 1651(a)-(b),''The Supreme Court and
    all courts established by Act of Congress may issue all writs necessary or appropriate in aid
    oftheir respective jurisdictions and agreeable to the usages and principles oflaw.. An
    altemative writ or rule nisi may be issued by ajustice or judge of aj court w lich has
    jurisdiction," notwithstanding the fact that the Courts of Appeal, h storically have been
    reluctant to exercise their mandamus powers, and their role was re:Ined in jM .Buy, 352 U.S.,
    at 249. 77 S.Ct., at 309,1 L.Ed.2d, at 290. Nonetheless, it is propeir for Co arts of Appeal to
    exercise this authority in instances where, upon a showing ofclear and con vincing evidence,
    there exist extraordinary circumstances, where no adequate altemafive exis :s, such as, Fahey,
    332 U.S., at 258,67 S.Ct., at 1558, 91 L.Ed., at 2041. See also Harding, 219 U.S., at 363,31
    S. Ct., at 324,55 L. Ed., at 252, as well as upon a demonstration oi'fraud u]Don the court.
    Chambers, 501 U.S., at 32, 111 S.Ct, at 2123,115 L.Ed.2d, at 27. See alsif Hazel-Atlas
    Glass Co., 322 U.S., at 238; Universal Oil Products Co., 328 U.S., at 575.


                                       Extraordinary Circumstances


33. The All Writs Act exists to promote uniformity in application of onlers m a jurisdiction, and
    reviewing the facts at bar, like the Court in Link v. Wabash R. Co., 370 U.S.626,82 S. Ct.
    1386,8 L. Ed. 2d 734(1962),the reasonable person can only opine aloud, 1 think that
    nothing short of clairvoyance would have enabled either ofthem tc anticip;ite that this Court,


 "Sixty-eight people — the ride-share driver at the airport, the lunchmates at the seafcbod resta rrant, the other
patients at the clinic where the man was first seen — were monitored for weeks. To everyone relief, none ever
tested positive for the virus." Id

                                                         -8-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 9 of 20 PageID# 58




    or any court, would approve dismissal," but probably these facts sffem more plausible in our
    currently highly partisan and politically contentious times, where, Recording to researchers at
   the Pew Research Center, we are a nation divided,"not because thb;y have imy great support
   for the policies ofthat party," but because of"negative views ofthb policies ofthe opposing
   party." Niraj Chokshi,"U.S. Partisanship Is Highest in Decades,P;w Study Finds," New
    York Times, June 23, 2016.
                                      AbiectPisDarate Treatment


34. While it is clear, under the laws ofthe Commonwealth,"rationally based cistinctions
    between similarly situated adults" may lawfully exist. Gray v. Commonwealth,274 Va. 290,
   645 S.E.2d 448,451-64(2007); however, it is a "fixed star in our ponstitulional
    constellation". West Virginia State Bd. ofEduc. v. Barnett, 319 U.S. 624,63 S.Ct. 1178,87
    L.Ed. 1628 (1943), that "[t]he threshold element of an equal prote(|:tion clai m is disparate
    treatment; once disparate treatment is shown,the equal protection plaim analysis to be
    applied is determined by the classification used by the govemmenif decision-makers."
    Glowacki ex rel. D.K.G. v. Howell Pub. Sch. Dist._, No.2:11-CV-15481, 2C 13 WL 3148272,
    at *1-22(E.D. Mich. June 19, 2013)(quoting Satawa v. Macomb Cnty. Road Comm 'n, 689
    F.3d 506,528(6th Cir.2012)). And, Respondent has proffered no rationally based distinction
    in their initial dismissal, making their requests to grant both voters and other candidates an
    exemption evince the existence of an illegitimate state interest, specificall) to alter the
    outcome of an election. Moreover, current projections for the November e ection, finding the
    reliable 13 Electoral College Votes ofthe Commonwealth the key swing factor illiuninate
    clearly why Respondent would possess incentive to deny Petitioneir qualifi ation to the ballot
    in the sole congressional district acknowledged to have decided thp outconjie ofstatewide
    elections for the past two decades, a kingmaker congressional distjict.

                                             No Res Judicata


35. At the outset, it is of note that, with regard to substantive rights, the nationfs highest court has
    held that neither resjudicata nor collateral estoppel should serve £is a bar to redress for
    grievances in at least some instances. McDonald v. City ofW. Branch,466 U.S. 284,292,
    104 S.Ct. 1799,80 L.Ed.2d 302(1984). And while it has long beep held ti;raie in the
    Commonwealth that public records of general applicability, like patents, fiibd safe harbor
    under the doctrine ofresjudicata, and "an instruction which givesi to such entries any other
    or greater effect is erroneous," Holleran v. Meisel,91 Va. 143,21 S.E. 65f!,658-60(1895),
    in the Commonwealth,it is clear, and subject to no other interpretation, thait the attendant
    issue preclusion for "[a] valid, personal judgment on the merits in favor of fhe defendant bars
    relitigation ofthe Same cause of action, or any part thereof which could h^ive been litigated
    between the same parties and their privies." Bates v. Devers, 214 Va.667 670,202 S.E.2d
    917,920(1974).(emphasis added)

36. Even in other American jurisdictions the practically universal doctrine has been described as
    a claim of preclusion that "bars the re-litigation of claims that wei|(e raised or could have been
    raised in a prior proceeding," Lobo v. Celebrity Cruises, Inc., 704 F.3d 88^(2013)(citing
    Jaffree v. Wallace, 837 F.2d 461 (11th Cir. 1988), and most trained in the aw and

                                                  -9-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 10 of 20 PageID# 59



   experienced in its practice know,or should have known that one as serting resjudicata must
   establish four elements:"(1)the prior decision must have been ren([i(ered by a court of
   competentjurisdiction;(2)there must have been a final judgment (i:n the merits;(3) both
   cases must involve the same parties or their privies', and(4) both cUses must involve the same
   causes ofaction."Id,(citing In re: Piper Aircraft, 244 F.3d 1289 llthCiJ. 2001).
   (emphasis added)

37. Whether in the jurisprudence ofthe Commonwealth, or any other jurisdiction, it is
      abundantly clear to anyone trained in law and experienced in its practice th^:

         'Whenever inquiry is a duty, the party bound to make it is affecfted with knowledge of all
         which he would have discovered had he performed the duty, Me;ans ofl^owledge, with
          the duty of using them,are, in equity, equivalent to knowledge itself.' 1 ian V.
          Kefalogiannis, 158 Va. 129,163 S.E. 535(1932)(quoting Cor,lova V. Ikbod,84 U.S. 1,
          21 L. Ed. 587,17 Wall. 1,1872 U.S. LEXIS 1304(1873). See hlso Smii h V. Woodward,
          122 Va. 356,94 S.E. 916(1918)(quoting Cordova,supra).

38. Yet and still, by signed pleading, certifying that Respondent had "ilead the pleading, motion,
    or other paper,...to the best of his knowledge, information and         ief, foinn(ed after
    reasonable inquiry,[that] it is well[-]grounded in fact and is warra4ited by existing law or a
    good faith argument for the extension, modification, or reversal of xisting law, and... it is
    not interposed for any improper purpose, such as to harass or to caiifise urme essary[ily] delay
    or needless[ly] increase in the cost of litigation," in accordance wit 1 Va. Ccnde§ 8.01-271.1,
      did aver in a motion to dismiss that Petitioner's claim was barred    b^ the doetrine ofres
   judicata, based upon a ruling dismissing a motion for temporary in unctive relief, on April
    15, 2020,in the matter of Webb v. Northam, CL20001624(Alexandria Cir. 2020), a matter in
    which Respondent not only evaded the Sherifffor that municipality for sen ice of process,
    but also refused to accept waiver of service, as "a matter of policy.

39.       In the congressional district that has decided the outcome ofstatewide eLections for the
      past two decades, in which the incumbent has declared that election the mo 5t important one
      of his lifetime, as in evidence at Exhibit A,pitted against the top five fundriiising challengers
      in the history ofthe district, a denial of access to the ballot for that phallenger represents a
      chilling effect on the full array of liberties expressed in the First Amendment. The
      Petitioner's campaign was the first to bring a Free Exercise Clause legal challenge to the
      lockdown orders, the only litigant to raise the Establishment Clause in a challlenge to facial
      coverings, in a campaign where the Fourth Estate has exercised a disciplined silence, despite
      retraction ofliberties on rights to peaceable assembly and unlawful!barriers to the rights to
      petition government to redress grievances.

40.      It is abimdantly clear, therefore, there is no genuine issue of m^erial facit regarding this
      matter offact and law, subject to de novo review, Loudoun Hosp. Ctr., 50 ^^a. App., at 478,
      650 S.E.2d, at 879, was decided in error, in abuse of discretion, anq should be reversed and
      remanded to the Trial Court for proper disposition.

                                                   -10-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 11 of 20 PageID# 60




41. Accordingly, it would behoove all concerned and the interests ofji^siitice to grant this petition
   for writ of mandamus to compel Respondent State Board of Electi(^:ns to apply the pandemic
    exception that was granted to the plaintiff in Omari Faulknerfor V irginia tp him, as a
    similarly situated party is entitled under the Equal Protection Clau^ie.

                              No At)plication for the Doctrine of Lache

42. In one Commonwealth case, ironically involving a claim ofthe absence of safety latches on a
    hoist apparatus,that court held that the manufacturer was not at fav[lt in an instance where it
    was the purchaser's misuse that negligently contributed to his injury. Turndf V. Manning,
   Maxwell & Moore, Inc., 216 Va. 245,217 S.E.2d 863(1975), but, njunspijudence, while,
   under the doctrine oflaches, an affirmative defense be brought on the groimd that by his
   acquiescence and laches the plaintiff was estopped from contesting            \ger V. Hall, 81
   Va. 94,94-109(1885),"[t]he doctrine of laches hails fi-om equity, and is invoked when two
   essential elements exist: inexcusable delay in instituting suit, andprejudice resulting to the
   defendantfrom such delay. U.S. v. One Toshiba Color Television,          F.3d 147(3dCir.
   2000)(citing also Central Penn. Teamsters Pension Fund v. McCotmick Driay Line, Inc., 85
   F.3d 1098(3d Cir.1996)).(emphasis added) Moreover, at least uncjer the fisideral rules, when
   applied against a void judgment,there may be no time limit at all against w lich such a
   defense may be brought on grounds that "a void judgment is no juclgment at all." Id.

43. Under the Preamblefor the Rules ofProfessional Conduct,"[i]n all) professjional functions a
   lawyer should be competent, prompt and diligent," and, moreover.

       A lawyer should use the law's procedures only for legitimate ptaposes and not to harass
       or intimidate others. A lawyer should demonstrate respect for the legal system and for
       those who serve it, including judges, other lawyers and public cffficials. While it is a
       lawyer's duty, when necessary, to challenge the rectitude of official action, it is also a
       lawyer's duty to uphold legal process.

       As a public citizen, a lawyer should seek improvement ofthe la[w, the a•dministration of
       justice and the quality of service rendered by the legal professi(in. As a member ofa
       learned profession, a lawyer should cultivate knowledge ofthe law beyo;nd its use for
       clients, employ that knowledge in reform ofthe law and work tj) strengthen legal
       education. A lawyer should be mindful of deficiencies in the adhiinistratiion ofjustice and
       ofthe fact that the poor, and sometimes persons who are not popr, canniot afford adequate
       legal assistance, and should therefore devote professional time tod civic influence in their
       behalf. A lawyer should aid the legal profession in pursuing the se objec ives and should
       help the bar regulate itself in the public interest.

44. Furthermore,"[a] lawyer shall not bring or defend a proceeding, or assert o * controvert an
    issue therein, unless there is a basis for doing so that is not frivolous, which includes a good
    faith argument for an extension, modification or reversal ofexistip I law," Ftule 3.1; and also.
   under Rule 3.3:


                                                -11-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 12 of 20 PageID# 61




      (a) A lawyer shall not knowingly:

              (1) make afalse statement offact or law to a tribunal,

              (2)fail to disclose afact to a tribunal when disclosure ^ necess\iry to avoid
                  assisting a criminal orfraudulent act by the client'.

             (2)fail to disclose to the tribunal controlling legal authprity in \he subject
                jurisdiction known to the lawyer to be adverse to tM positiol^ ofthe client and
                 not disclosed by opposing counsel, or

             (4) offer evidence that the lawyer knows to befalse. Ifd lawyer has offered
                 material evidence and comes to know ofitsfalsity, the lawyer shall take
                  reasonable remedial measures.


      (b) A lawyer may refuse to offer evidence that the lawyer reascnably believes is false.

      (c) In an ex parte proceeding, a lawyer shall inform the tribunal of all m:aterial facts
          known to the lawyer which will enable the tribunal to make an inforimed decision.
          whether or not the facts are adverse.


      (d) A lawyer who receives information clearly establishing thali a person other than a
          client has perpetrated a fraud upon the tribunal in a proceeding in w lich the lawyer is
          representing a client shall promptly reveal the fraud to the tnbunal

      (e) The duties stated in paragraphs(a)and(d)continue until tiii\e conclu.sion ofthe
         proceeding, and apply even ifcompliance requires disclosl^^•e ofinfo,rmation
         protected by Rule 1.6. (emphasis added)

45. Moreover,imder Rule 3.4,"[a] A lawyer shall not:"

      (a) Obstruct another party's access to evidence or alter, destrPy or conceal a document
          or other material having potential evidentiary valuefor the purpose ofobstructing a
          party's access to evidence. A lawyer shall not counsel or as:iisist anot ler person to do
          any such act.

      (b) Advise or cause a person to secrete himselfor herselfor to leave thejurisdiction ofa
          tribunalfor the purpose ofmaking that person unavailable as a witness therein.

      (c) Falsify evidence, counsel or assist a witness to testifyfalsely, or off^r an inducement
          to a witness that is prohibited by law...



                                               -12-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 13 of 20 PageID# 62




       (d) Knowingly disobey or advise a client to disregard a standing rule or a ruling ofa
           tribunal made in the course ofa proceeding, but the lawyer may take steps, in good
           faith, to test the validity ofsuch rule or ruling.

       (e) Make a frivolous discovery request or fail to make reasonabil[y diligent effort to
           comply with a legally proper discovery request by an oppos^iing party.

       (f) In trial, allude to any matter that the lawyer does not reasof lably bellieve is relevant or
           that will not be supported by admissible evidence, assert pe'sonal khiowledge offacts
           in issue except when testifying as a witness, or state a personal opinlion as to the
          justness ofa cause, the credibility ofa witness, the culpabil'tyofa dfvil litigant or the
           guilt or innocence ofan accused.

       (g) Intentionally or habitually violate any established rule ofprocedure or ofevidence,
           where such conduct is disruptive ofthe proceedings,(emphasis add^(:d)

46. Regarding "bad faith" by prosecutors, courts'"[apply] a presumptii)n of viriidictiveness,
    which may be overcome only by objective information in the record justify ng the increased
    sentence'," Wasman v. U.S., 468 U.S. 559,104 S. Ct. 3217,82 L. ltd. 2d 424(1984)(citing
    U.S. V. Goodwin,457 U.S. 368,102 S.Ct. 2485, 73 L.Ed.2d 74(1982))             [uiring that 'the
   factual data upon which the increased sentence is based' be made part ofthe record, of
    coiuse, is that the 'constitutional legitimacy,' ofthe enhanced sentence may thereby be
    readily assessed on appeal." Id. In court procedure, bad faith can b<! demon:4trated through
   "undue delay, bad faith or dilatory motive." Foman v. Davis, 371II.S. 178, 83 S. Ct. 227,9
    L. Ed. 2d 222(1962),in addition to "a repeated failure to cure defi<piencies, undue prejudice
    to the opposing party, and futility of amendment." Doyle v. S.C. Democratl Party, No.
    C1V.A. 3:10-203-MBS,2010 WL 6420673, at *1-6(D.S.C. Sept. 2,2010), report and
   recommendation adopted. No. 3:10-CV-0203-MBS,2011 WL 126^74(D S.C. Mar. 31,
   2011)(citing id.).

47. Nonetheless, legal ethics and precepts of good faith notwithstanding, Respc ndent presented
    an unrepresented litigant with a defense oflaches for the first time pn the y of hearing,
    presumptively assuming that a pro se litigant would not be familiar with thd affirmative
   defense, and averring, without any demonstration of prejudice, that the statinitory deadline for
   submission of petitions tolled on June 9,2020, Va. Code § 24.2-5013, and thiat Petitioner had
   filed his complaint on June 10, 2020, disregarding the fact that the signature;s on the required
   petitions had neither been yet tallied nor validated. And further, in patent disregard for Rule
   3.4(f), and unmindful that "[tjhere is no cause for consternation when a per;i5on who believes
   in good faith and on the basis of accurate information regarding his legal ri;j^ts that he has
   suffered a legally cognizable injury turns to the courts for a remedj:"we c;annot accept the
   notion that it is always better for a person to suffer a wrong silentlj than to redress it by legal
   action", Zauderer v. Office ofDisciplinary Counsel ofSupreme Court ofOffIto, 471 U.S. 626,
   105 S. Ct. 2265,85 L. Ed. 2d 652(1985)(quoting Bates v. State Bar ofAri: ona,433 U.S.
   350,97 S.Ct. 2691, 53 L.Ed.2d 810(1977), Respondent sought to bolster a weak argument
   by engaging in ad hominem argument, attempting to disparage the characteh of Petitioner by

                                                -13-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 14 of 20 PageID# 63



    citing his history of litigations as something evil, a pro se litigant vkho grev^ up shadowing
    his father's best friend, Raymond E. Brown, Esq., as in evidence a1 Exhibit B,a prominent
    civil rights litigator and criminal defense attorney, in courts.

48. In the congressional district that has decided the outcome of statewide electiiions for the past
    two decades, in which the incumbent has declared that election the most infiportant one of his
    lifetime, pitted against the top five fundraising challengers in the h story oftlhe district, a
    denial of access to the ballot for that challenger represents a chilling effect bn the full array
    of liberties expressed in the First Amendment. The Petitioner's campaign w as the first to
    bring a Free Exercise Clause legal challenge to the lockdown ordeis, the only litigant to raise
    the Establishment Clause in a challenge to facial coverings, in a canpaign where the Fourth
    Estate has exercised a disciplined silence, despite retraction oflibe ties on lights to peaceable
    assembly and unlawful barriers to the rights to petition govemmeni;to redrds;s grievances.

49. Abundantly clear, therefore, brought in bad faith and in violation oflegal eiil|hics, with no
    demonstration of prejudice to Respondent, it was a clear abuse ofciscretioii to grant a
    demurrer and under the doctrine oflaches, and the matter should pi^operly t e reversed and
   remanded to the Trial Court for proper disposition.

50. Accordingly, it would behoove all concerned and the interests ofjqstice to »rant this petition
   for writ of mandamus to compel Respondent State Board of Electi(|;ns to apply the pandemic
   exception that was granted to the plaintiff in Omari Faulknerfor       rginia to him, as a
    similarly situated party is entitled under the Equal Protection Clauhe.

                Writ of Mandamus Remains as Proper as When as It W as First 1 Denied


51. As given full expression by the Court in Richlands Medical        'n|. Com.    230 Va. 384, 386,
   337 S.E.2d 737(1985),""[a] ministerial act is 'one which a person perfomis in a given state
   offacts and prescribed manner in obedience to the mandate oflegal authority without regard
   to, or the exercise of, his own judgment upon the propriety ofthe a:t being done," and, upon
    petition to the Trial Court, Petitioner sought first to enjoin Respondent ffonji tallying and
    validating petition signatures sought pursuant to his right granted under Va Code § 24.2-504,
    and presented for perfection under Va. Code § 24.2-506, and,thereby,to C(cjmpel Respondent
   to perform the ministerial act, requiring no judgment, ofsimply ap]blying thle pandemic
   threshold establish by that same Trial Court that had decided the m atter in Omari Faulkner
   for Virginia, et al. v. Virginia Department ofElections, et al., Case No. CL 20-1456
   (Richmond GDC.2020), on appeal Omari Faulknerfor Virginia, e\t al. v. Virginia
   Department ofElections, et al. Case No. VLW 020-8-024(Richm(l)nd Cir. 2020), as would
    be expected with equal protection ofthe laws, and further an actior appropriate for third
    party standing under the recent decision in June Med. Svc., LLC v. Russo, 591 U.S.
   (2020).

52. Yet and still, by signed pleading, certifying that Respondent had "read the pleading, motion,
    or other paper,...to the best of his knowledge, information and bclief, formed after
   reasonable inquiry,[that] it is well[-]grounded in fact and is warraqited by existing law or a

                                                 -14-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 15 of 20 PageID# 64



    good faith argimient for the extension, modification, or reversal of existing law, and... it is
    not interposed for any improper purpose, such as to harass or to cailise unnecessary[ily] delay
    or needless[ly] increase in the cost of litigation," in accordance wit^Va. Code §8.01-271.1,
                                                                 b|y an
                                                                     an improper
    did aver in a motion to dismiss that Petitioner's claim was barred  imp:      application
    ofthe writ of mandamus,for which Respondent can present no ere lible defense.

53. In the congressional district that has decided the outcome of state\|dde elections for the past
   two decades, in which the incumbent has declared that election the most im portant one of his
   lifetime, pitted against the top five fimdraising challengers in the h story of tl:he district, a
    denial ofaccess to the ballot for that challenger represents a chilling effect on the full array
    ofliberties expressed in the First Amendment. The Petitioner's can^]paign w as the first to
    bring a Free Exercise Clause legal challenge to the lockdown orde s, the o:ildy litigant to raise
    the Establishment Clause in a challenge to facial coverings, in a c;amipaign where the Fourth
    Estate has exercised a disciplined silence, despite retraction oflibetties on rights to peaceable
    assembly and unlawful barriers to the rights to petition govemmeni to redrd;ss grievances.

54. Clearly, brought in bad faith and in violation oflegal ethics, with nlo demorj:stration of
    prejudice to Respondent, it was a clear abuse of discretion, even in the first instance, to grant
    a demurrer on this ground ofan improper application ofa writ of mandamujs,and the matter
    should properly be reversed and remanded to the Trial Court for proper dis])iosition.

55. Accordingly, it would behoove all concerned and the interests ofjv stice to grant this petition
   for writ of mandamus to compel Respondent State Board of Elections to ap ply the pandemic
    exception that was granted to the plaintiff in Omari Faulknerfor Virginia to him, as a
    similarly situated party is entitled under the Equal Protection Clause.

                                    A Clear Justiciable Issue Exists


56. Respondent has at least erroneously argued that Petitioner averred ho justiciable issue of his
   own right or in representative capacity, on claim that the matter had becomij moot as law
   "when the issues presented are no longer 'live' or parties lack a legally cogiibizable interest in
   the outcome," relying on the fact that the deadline for soliciting the petition signatures had
   tolled, imder the statute, making the litigation untimely, but, consic ering the application of
   the statutes defining abuse of trust, that Court in U.S. v. Stewart, 590 F.3d S 3(S.D.N.Y.
   2009) (quoting U.S. v. Allen, 201 F.3d 163,166(2d Cir.2000)(internal qu(l)tation marks
   omitted) observed,"[i]fthe defendant abused a position of public c r private trust in a manner
   that significantly facilitated the commission or concealment ofthe offense,'  'under U.S.S.G.§
   3B1.3, the dispositive inquiry "turns on the extent to which the poqpon projvides the freedom
   to commit a difficult-to-detect wrong."

57. By analogy, under law, for purposes of enhancement of criminal penalties, it has been found
    sufficient to prove that a party "acted with the intent to influence o:* affect t le conduct of
    government," U.S. v. El-Mezain,664 F.3d 467(5th Cir. 2011), as r;vised (1>ec. 27, 2011).
   See also U.S. v. Dye,538 F. App'x 654(6th Cir. 2013); U.S. v. Ibrahim, 52|9 F. App'x 59(2d
                                                 -15-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 16 of 20 PageID# 65




    Cir. 2013). And for this special rule to apply, a party need not achiijve his cjr her purpose.
    Chandler V. U.S., 171 F.2d921 (1st Cir. 1948).

58. Respondent is well aware that even after the litigation was commeineed the Arlington County
    Board of Elections still recognized Petitioner as a potential conten(|ier on th ballot, subject to
   ajudicial determination regarding the tally ofthe valid signatures         had Ibeen solicited in
    his endeavors to qualify for the November,as in evidence at Exhibihe Moreover, in
    detrimental reliance to Petitioner, coronavirus era protocols are ev^;nnow b|eing implemented
   to disseminate mail-in ballots fi^om which his name cannot appear, as in evi dence at Exhibit
    D,subject to a pendant matter on his qualification. Moreover,in fultlheranc 1 of some ulterior
    purpose and illegitimate state interest. Respondent has even gone to the ext nt to impose a
    partisan controlling rule upon an otherwise benign qualification pr(bcedure, primarily used by
   independent candidates, in an unscrupulous attempt to distinguish ihe facts in this matter
   from that previously decided in the Omari Faulknerfor Virginia d(;(cision.

59. In the congressional district that has decided the outcome of statew ide electio  ii ns for the past
    two decades, in which the incumbent has declared that election the most im portant one of his
    lifetime, pitted against the top five fundraising challengers in the h story oft]he district, a
    denial of access to the ballot for that challenger represents a chillin effect Dn the full array
    of liberties expressed in the First Amendment. The Petitioner's cani]paign w as the first to
    bring a Free Exercise Clause legal challenge to the lockdown ordei s, the oIlly litigant to raise
    the Establishment Clause in a challenge to facial coverings, in a eamipaign vhere the Fourth
    Estate has exercised a disciplined silence, despite retraction of libe|l:iies on lights to peaceable
    assembly and unlawful barriers to the rights to petition govemmem to redrdss grievances.

60. Clearly, brought in bad faith and in violation oflegal ethics, with rip demor stration of
    prejudice to Respondent, it was a clear abuse of discretion to grant a demurner on this ground
    of an improper application ofa writ of mandamus,and the matter ^hould pioperly be
    reversed and remanded to the Trial Court for proper disposition.

61. Accordingly, it would behoove all concerned and the interests ofjvlsiitice to jrant this petition
   for writ of mandamus to compel Respondent State Board of Electio:ns to apply the pandemic
   exception that was granted to the plaintiff in Omari Faulknerfor V irginia tp him, as a
    similarly situated party is entitled under the Equal Protection Clause.


                    RATIONALE FOR ISSUE OF INJUNCTIVE BELIEF


62. The All Writs Act exists for the purposes of enjoining a party, prov;ded that it is "defined by
   'what is the usage, and what are the principles of equity applicable in such I case.'" Grupo
    Mexicano de Desarollo, S.A. v. Alliance Bond Fund, Inc., 526 U.S. 23, 119 S.Ct. 961,143
    L.Ed.2d 18(1999)(quoting De Beers Consol. Mines, Ltd. v. U.S., 325 U.S. 212,219,65
    S.Ct. 1130, 89 L.Ed. 1566(1945)), and such power has been recogiized reheatedly against
    litigants under the rationale that "federal courts have broad powers to protej;:t their judgments

                                                 -16-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 17 of 20 PageID# 66



   and the integrity ofthe courts as a whole. Simcox v. McDermott Int'l, Inc., 152 F.R.D. 689,
   691-701 (S.D. Tex. 1994)(citing Villar v. Crowley Maritime Corp\, 780 F Supp. 1467
   (S.D.Tex.1992), aff'd, 990 F.2d 1489(5th Cir.1993); In re Martin-^Trigona,737 F.2d 1254
   (2d Cir.1984).), and principles ofequity dictate, in this case, that tl e equal jjrotection, as well
    as content-based speech at issue, makes the usage ofthe Act propef, nor does such action
   impose an unreasonable burden. U.S. v. New York Tel. Co.,434 U.|S. 159,98 S.Ct. 364, 54
    L.Ed.2d 376(1977).

63.In accordance with 28 U.S.C. § 1983:

       Every person who, under color ofany statute, ordinance, reguh)tion, cui^tom,or usage, of
       any State or Territory or the District of Columbia, subjects, or(pauses to be subjected, any
       citizen ofthe United States or other person within the jurisdictipn therejfto the
       deprivation of any rights, privileges, or immunities secured by ^he Con^titution and laws,
       shall be liable to the party injured in an action at law, suit in eqqity, or (j)ther proper
       proceeding for redress, except that in any action brought againiit a Judici;al officer for an
       act or omission taken in such officer's judicial capacity, injunc tive relief shall not be
       granted unless a declaratory decree was violated or declaratory relief w as unavailable,
       For the purposes ofthis section, any Act of Congress applicable exclus vely to the
       District of Columbia shall be considered to be a statute ofthe District of Columbia.

64. It is well-established that "the granting of an injunction is an extraardinary remedy and rests
    on sound judicial discretion to be exercised upon consideration of&e natuite and
   circumstances ofa particular case." Levisa Coal Co. v. Consolidation Coal Co.,276 Va.44,
   662 S.E.2d 44(2008). However,"if'the loss entailed upon...[the defendalniit] would be
   excessively out of proportion to the injury suffered by...[the plaiiitiff], or a serious
   detriment to the public, a court of equity might very properly ... dehy the irjjimction and leave
   the parties to settle their differences in a court oflaw." Levisa Coal Co., 276 Va.at44,662
   S.E.2d at 44(citing Clayborn v. Camilla Red Ash Coal Co., 128 Vq. 383,105 S.E. 117
   (1920).

65. Under principles ofequity, an injunction is a remedy "by which a:ourt tel s someone what to
    do or not to do," eBay Inc. v. MercExchange, L. L.C., 547 U.S. 388(2006), and it plainly is
   "never awarded as of right." Winter v. Natural Resources Defense Council 555 U.S. 7
   (2008),see also S.C. Elec. & Gas Co. v. Randall, 333 F. Supp. 3d 552,55 -76(D.S.C.2018),
    appeal dismissed sub nom. S.C. Elec. & Gas Co. v. Whitfield, No. 18-1899,2018 WL
    7203223(4th Cir. Dec. 4,2018), and, pursuant to Fed.R.Civ.Pro. 45(a)(1), The court may
    issue a preliminary injunction only on notice to the adverse party. Moreo^ier, pursuant to
    Fed.R.Civ.Pro.65(a)(2),"[ejven when consolidation is not ordered,,evidenpie that is received
    on the motion and that would be admissible at trial becomes part cfthe trizl record and need
    not be repeated at trial. But the court must preserve any party's ri:ght toajiliry trial. And,
    pursuant to Fed.R.Civ.Pro. 65(b)(1),

       The court may issue a temporary restraining order without written or o: al notice to the
       adverse party or its attorney only if:

                                                 -17-
  Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 18 of 20 PageID# 67



                specific facts in an affidavit or a verified complaint cle£trly shov r that immediate
                and irreparable injury, loss, or damage will result to the movant before the
                adverse party can be heard in opposition; and

                the movant's attorney certifies in writing any efforts m£ide to gij^e notice and the
                reasons why it should not be required.
66. Although the Virginia Supreme Court has not yet articulated a standard rejgarding the grant of
    injimctions, the Courts ofthe Commonwealth had generally adhere d to the rules promulgated
    by the federal courts in Blackwelder Furniture Co. v. Seilig Mfg Co., Inc., ^50
                                                                                  t F.2nd 189(4th
    Cir. 1977), which applied a balancing test offour factors, i.e. the likelihood ofirreparable
    harm to the plaintiff if a preliminary junction is not granted, the likelihood jf harm to the
    defendant ifthe preliminary injunction is granted, the likelihood that the plkintiff will prevail
   on the merits, and the public interest, but at least one Commonwealth Cour; has rejected the
    balancing test, making mandatory the presence of all the enumerahsd factors. Real Truth
   About Obama, Inc. v. Fed. Elec. Com., 575 F.3d 342(4th Cir. 2009)(citing Winter v. Natural
   Resources Defense Council, Inc., 129 S. Ct. 365(2008). However, under th(e Fourth Circuit
    has abrogated the balancing test, mandating that all ofthe factors must be satisfied for an
   injunction to find issue from a court. S.C. Elec. & Gas Co., 333 F. Supp. 3c at 552.

67. It is well-established under law in the Fourth Circuit that reversibld or hanr ful error, as
    represented by infnngement ofsubstantive rights, constitutes irreparable halrm. Cohen v.
    Rosenstein, 691 F. App'x 728,(Mem)-730(4th Cir. 2017).

68. Under principles ofequity, there is no harm when, under lawful onjer, a col art which "tells
    someone what to do or not to do,"," eBay Inc., 547 U.S., at 388, and "the party asserting the
    defense ofclean hands must come to court with clean hands." In re Perry,^123 B.R.,at215.
    For example, the recent Circuit Court ruling by Judge Moore, regaifding the Lee-Jackson
    memorial statues, affirms the "Duck Rule," that if a memorial look^ like a ijiemorial, it is a
    memorial, requiring the redesignation authority ofthe legislature tq alter it. imder the
    Memorials and Monuments Act.


69. It is well-established that, a court will find it proper to reconsider decision rendered where
    it may have "applied the wrong standard," Proffltt v. Co/n., No. 1424-10-2, 2011 WL
    5346032, at *1-4(Va. Ct. App. Nov. 8,2011), or where its conclus:ions may be contrary to
    law. Com. V. Greer,63 Va. App. 561,760 S.E.2d 132(2014), and £tn unlaw^1 decree or
    order cannot prevail and the greater public interest in preserving th j integrii ofthe courts,
    and in respect for the informed choices and desires ofthe residents of Arlin aton that an
    injunction should find issue in this instance.


                                            Four Prone Test


70. It has been stated,"Speculative injury is not sufficient; there must l^e more han an
    unfounded fear on the part ofthe applicant." United States v. Emerson, 270 F.3d 203(5th
    Cir. 2001)(citation omitted), and it is insufficient to allege that "the harm ijvill occur only in
   the indefinite future," Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86(3d Cir. 1992), or

                                                 -18-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 19 of 20 PageID# 68



    much less ifthere is just a "mere possibility," Winter, 129 S. Ct. 3(55, and the moving party
    must make a clear showing ofimmediate irreparable harm." Campbell So^,ip Co. V. ConAgra,
    Inc., 977 F.2d 86.

71. Nonetheless, it is well-established under law in the Fourth Circuit fhat reversible or harmful
    error, as represented by infringement ofsubstantive rights, constitiltes irreparable harm,
    Cohen v. Rosenstein, 691 F. App'x 728,(Mem)-730(4th Cir.               and a denial of
    Petitioner's statutory right granted imder Va. Code 24.2-500, et seq., in     5arate treatment
    vis a vis other similarly situated parties clearly represents a patent deprivation ofa right to
    equal protection under the law, as guaranteed under the Fourteenth Amend,ment.

72. Moreover,in the context of a political campaign, where regulationjs of protjjcted content-
    based speech strict scrutiny, the irreparable harms constitute a "chilling ef iect upon the
    exercise olFirst Amendment rights", Dombrowski v. Pfister, 380 llJ.S. 479 85 S.Ct. 1116,14
    L.Ed.2d 22(1965), nor a "travesty ofjustice." Nelson v. Johnson,:^12 F. Sinpp. 233(D.
    Minn. 1962), ajf'd, 325 F.2d 646(8th Cir. 1963).

73. There being no circumstances under which such measures could hp constftiitional, U.S. v.
   Salerno, 481 U.S. 739,107 S. Ct. 2095,95 L. Ed. 2d 697(1987), k grant o|f injunctive relief,
   preventing dissemination ofthe ballots until such time as required to deterth:ine Petitioner's
    qualification is proper.

                                                                       th,
74. Blackwelder Furniture Co. v. Seilig Mfg Co., Inc., 550 F.2"'' 189(4"* Cir. 1977)applied a
    balancing test offour factors, i.e. the likelihood ofirreparable harm to the plaintiff if a
    preliminary jimction is not granted, the likelihood of harm to the d fendant ifthe preliminary
    injimction is granted, the likelihood that the plaintiff will prevail oJi the merits, and the public
    interest, and,in equity, in the public interest, in adherence with the inheren t powers ofthe
    courts to ensure the administration ofjustice and in furtherance of t]he protections ofthe
    constitutional rights at issue and the nation's free and fair election^,a grant ofinjunctive
    relief presents no unreasonable burden that the bad faith by Respoifrdent did not create and
    could have prevented.

                                           CONCLUSION


WHEREFORE,for the above stated reasons, this Honorable Court sli^lould greent the Petition for
a Writ of Mandamus to compel Respondent to recognize the pandemi(f exception for purposes of
determining Petitioner's qualification for the ballot, and grant injuncti /e reliefitio mitigate harms
that demonstrable bad faith should have anticipated and prevented, bu not for pursuit ofan
illegitimate state interest in altering the outcome of a statewide electio a. Let's make America
great again.


Respectfully submitted, all the above statements are true to the best ol my kno Medge,and I
understand that a false statement in this Verified Complaint may subji let me to penalties of
peijury.


                                                 -19-
 Case 3:20-cv-00734-MHL Document 3 Filed 09/21/20 Page 20 of 20 PageID# 69




Michael D. Webb,a/k/a Major Mike Webb
1210 S. Glebe Rd,#40391
Arlington, Virginia 22204
Phone:(856)220-1354
Email: GiveFaithATry@gmail.com

Executed on:.                                  (Date)

Subscribed, acknowledged and sworn to before me,the undersigned N(ptary Pu 3lic in the
             y/
County of.                  cL                     _, in the Commonwfealth of Virginia, this

   A/'        _day of.                             .202^




                                                        TARY PUBLI


My commission expires: /Zi                         .Registration Numl)er:




                     OUINCY BAGGETT
                       notary public
                    Registration *7843814
                  COMMONWEAIJH of VIRGW
                   my COMMISSION EXPIRES




                                            -20-
